Citation Nr: 1423996	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-34 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).  

The Board notes the issue has been previously characterized as entitlement to service connection for PTSD.  Since the initial claim, the Veteran has received a diagnosis of adjustment disorder at the March 2011 VA examination.  Based on evidence of record and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran claims service connection is warranted for an acquired psychiatric disorder, include PTSD and adjustment disorder, based on in-service incurrence. 

In March 2011, the Veteran underwent a VA examination at which he was diagnosed with adjustment disorder with mixed emotional features, but was not diagnosed with PTSD.  The examiner stated "[the Veteran's] symptoms are not consistent with [PTSD] at this time and are unlikely to be related to his service in Vietnam."  The Board finds this examination is inadequate as it did not assess the Veteran's acquired psychiatric disability of adjustment disorder and offer a nexus opinion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds that this matter should be remanded and that, upon remand, the Veteran should be provided an adequate VA examination and opinion with adequate rationale, and with proper consideration of the lay statements.  Here, the Board observes that VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88 (1996); Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Furthermore, the Board recognizes that records are absent from the claims file.  The RO must secure any outstanding records and associate them with the claims files. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

At the March 2011 VA examination, the Veteran stated that he received treatment from a counselor at the Secaucus Vet Center.  These records are absent from the record and are possible relevant to the Veteran's claim.  Thus, on remand, the RO must secure any outstanding records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Secaucus Vet Center in Secaucus, New Jersey, and obtain and associate with the claims file all outstanding records of the Veteran's treatment.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.

2. Once all outstanding records have been obtained and associated with the claims file to the extent possible, schedule the Veteran for appropriate examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD and adjustment disorder.  

Based on a review of the claims file, the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder(s), the examiner is asked to diagnose all acquired psychiatric disorder(s) and opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed acquired psychiatric disability had its onset in service or is otherwise linked to service. 

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  The Veteran's lay statements within the claims file and made at the examination must be considered. 

The Board notes that the March 2011 VA examination did not diagnose the Veteran with PTSD, but did diagnose adjustment disorder with mixed emotional features.  The examiner is asked to address these findings and express agreement/disagreement.

All findings and conclusions should be set forth in a legible report.  A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

